DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-3, 8, and 9 are objected to because of the following informalities:  Claims 1, 8, and 9 recite “(100% by mole)” in which the parentheses should be omitted. Claims 2 and 3 recite “carbonate-based” in which the hyphen (-) should be omitted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an acid generator.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimori et al. (WO2015151765). Translation attached.
Fujimori et al. teaches an actinic ray-sensitive or radiation-sensitive resin composition Ar-11 comprising polymer P-4, acid generator PAG-1, basic compound Q-1, hydrophobic resin N-2, and solvents A3/B4 [0238] wherein polymer P-4 is the following:

    PNG
    media_image1.png
    188
    240
    media_image1.png
    Greyscale
[0240] which is equivalent to a resin component (A1) consisting of constitutional unit (a01) in an amount of 55% by mole represented by General Formula (a01-1) of instant claims 1, 8, and 10 when R is an alkyl group having 1 carbon atom, na01 is 1, Va01 is a divalent hydrocarbon group, and Ra00 is represented by formula (a01-r-1) when Ra001-Ra003 are hydrocarbon groups; and a constitutional unit (a02) in an amount of 45% by mole represented by General Formula (a02-1) of instant claims 1, 8, and 10, specifically General Formula (a02-11) of instant claims 4 and 5 when R is an alkyl group having 1 carbon atom, na02 is 1, Va02 is a divalent hydrocarbon group, and q02 is 1. Solvent B4 is propylene carbonate [0244] which is equivalent to instant claims 2 and 3. Fujimori et al. also teaches an actinic ray-sensitive or radiation-sensitive resin composition Ar-2 comprising polymer P-2, acid generator PAG-2, basic compound Q-2, surface active agent W-2, hydrophobic resin N-2, and solvents A3/B2 [0238] wherein polymer P-2 is the following:

    PNG
    media_image2.png
    184
    242
    media_image2.png
    Greyscale
[0240] which is equivalent to a resin component (A1) consisting of constitutional unit (a01) in an amount of 60% by mole represented by General Formula (a01-1) of instant claims 1, 6-8, and 10 when R is an alkyl group having 1 carbon atom, na01 is 0, and Ra00 is represented by formula (a01-r-11) when Ya11 is a carbon atom forming a monocyclic alicyclic hydrocarbon group with Xa11 and Ra11 is a hydrocarbon group; and a constitutional unit (a02) in an amount of 40% by mole represented by General Formula (a02-1) of instant claims 1, 8, and 10, specifically General Formula (a02-11) of instant claims 4 and 5 when R is an alkyl group having 1 carbon atom, na02 is 0, and q02 is 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori et al. (WO2015151765) as applied to claim 1 above, and further in view of Kataoka et al. (U.S. 2013/0122427).
	With regard to claims 12 and 13, Fujimori et al. teaches the above actinic ray-sensitive or radiation-sensitive resin compositions are applied to a support [0234] which can be suitable used for an ultra-microlithography process [0001] but does not teach a method of forming a resist pattern.
	However, Kataoka et al. teaches a known pattern forming method which includes: (i) forming a film from an actinic ray-sensitive or radiation-sensitive resin composition that contains (A) a compound capable of generating an acid upon irradiation with an actinic ray or radiation and decomposing by an action of an acid to decrease a solubility of the compound (A) for an organic solvent; (ii) exposing the film; and (iii) performing development by using a developer containing an organic solvent [abstract]. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, it would have been obvious to one of ordinary skill in the art to perform the known steps of making a resist pattern as taught by Kataoka et al. in order to obtain a resist ultra-microlithography of Fujimori et al. through routine experimentation in the resist art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2013/0122427 also anticipates claims 1-5, 8, 10, 12, and 13 and is obvious over claims 6, 7, 9, and 11. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722  

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722